Citation Nr: 1715924	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-09 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In September 2013, the Board remanded the claim for additional evidentiary development.  The case has now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

The Veteran does not have bilateral hearing loss disability which was manifest during service or within one year of service and/or is otherwise attributable to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a July 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records, and all pertinent treatment records.  This matter was remanded by the Board for further development in September 2013, to include obtaining a VA addendum opinion pertaining to the claim.  Specifically, the Board remand noted that the September 2010 VA opinion of record was inadequate in that the examiner's rationale focused on the absence of bilateral hearing loss in the STRs without further discussion to include explaining the effects of the Veteran's inservice noise exposure, post service occupational noise exposure and his lay statements, etc.  The Board remand called for clarification regarding the etiology of any current bilateral hearing loss.  

In light of the remand, an addendum opinion was obtained from the VA examiner who had conducted the September 2010 exam.  In her November 2013 addendum report, she adequately addressed the questions contained in the remand directives and provided a factual and medical basis for her answers.  As such, the Board finds that the September 2013 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

In addition, certain chronic diseases (e.g., sensorineural hearing loss) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2016), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 (2016)  does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) (2016) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d) (2016).  

Background

Note: Much of the background information which follows was reported in the Board's September 2013 decision, and it is repeated here for clarity.  

The Veteran contends that his current hearing loss is related to his military service.  He testified at the June 2011 Board hearing that he was exposed to hazardous noises while performing his duties as a turbine engine mechanic and was not provided with proper hearing protection.  

According to the Veteran's STRs, there is no evidence of complaints, treatment, or diagnosis of hearing loss or any bilateral ear disorders. His October 1967 entrance and March 1971 separation examinations are also both silent of any hearing loss.  

The Veteran's Form DD 214 reflects his military occupational specialty (MOS) was an aircraft turbine engine repairman.  He was also awarded the National Defense Service Medal, the Vietnam Service Medal with 4 Bronze Service Stars, the Republic of Vietnam Campaign Medal, and Expert (Rifle).  

The Veteran was afforded a VA audiological examination in September 2010 where he reported noise exposure to helicopter engine and gunfire during his military service.  He was diagnosed with bilateral high-frequency sensorineural hearing loss.  The examiner opined that the Veteran's current disability was not caused by, or the result of, his military service because the Veteran's audiometric hearing evaluations at the time of enlistment and discharge both revealed normal hearing sensitivity at all frequencies, bilaterally.  As such, the examiner opined the Veteran's current hearing loss was not caused by or the result of his military noise exposure.  

The Board found in its September 2013 remand that the September 2010 opinion was inadequate in that the VA examiner's rationale focused on the absence of bilateral hearing loss in the STRs without further discussion to include explaining the effects of inservice and post service noise exposure and lay statements.  The claims file was to be returned to the VA examiner who conducted that 2010 exam for an addendum opinion wherein consideration was to be given to the Veteran's MOS, his lay statements, and his complete post service noise history.  

The November 2013 addendum report was prepared by the same VA examiner who conducted the September 2010 report.  The Veteran was again diagnosed with bilateral high-frequency sensorineural hearing loss.  She again summarized the Veteran's inservice and post service clinical findings regarding hearing loss.  She also noted that the Veteran claimed that his hearing loss was due to inservice noise exposure while working on aircrafts.  She again concluded that the Veteran's bilateral hearing loss was not of service origin.  For rationale, she noted that his hearing was within normal limits at time of discharge.  She referred to medical treatise evidence which stated that studies have shown that hazardous noise exposure had an immediate effect on hearing, usually temporary at first.  As to whether permanent noise-induced hearing loss could develop much later long after the cessation of the noise, based on available anatomical and physiological data, she found that it was unlikely that such delayed effects occurred.  She again referred to medical treatise evidence in stating this opinion.  She also pointed out that in addition to having inservice noise exposure, his post service railroad employment likely resulted in additional noise exposure.  In conclusion, she noted that the Veteran's current hearing loss was only "minimally, slightly worse" than that of a man his age with hearing loss due to presbycusis.  Based on all the evidence, the examiner opined that the Veteran's current hearing loss was not caused by or the result of military service noise exposure.  

Analysis

As noted above, the Court in Hensley, supra, indicated that 38 C.F.R. § 3.385 (2016) does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  In this case, the STRs only reveal normal audiological findings.  Over two decades later, hearing loss per 38 C.F.R. § 3.385 (2016) was shown on a September 2010 examination.  As the 2010 opinion was inadequate, an addendum report was obtained, and the 2013 addendum report is now of record.  The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight as the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches the most probative value to this opinion as it is well reasoned, detailed, reviewed the other pertinent evidence of record, cited pertinent medical references, and included the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The Board has considered the Veteran's own opinion that his hearing loss resulted from inservice acoustic trauma.  However, as a lay person in the field of medicine, his opinion is outweighed by the November 2013 VA medical opinion of record, which considered all prior evidence of record.  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  The VA examiner provided an opinion in November 2013 which is adequate as she provided an opinion regarding the etiology of the Veteran's bilateral hearing impairment that was not based on the absence of hearing loss in service but on review of the Veteran's entire audiological history, to include his inservice and post service noise exposure as well as medical treatise evidence that supported her opinion.  She noted that there was no hearing loss in service or for many years thereafter.  She noted that medical treatise evidence shows that there is an immediate effect on hearing which was not shown here.  Moreover, as to developing hearing loss many years after noise exposure, she noted that medical studies reflect that such is unlikely.  For further corroboration, she noted that the Veteran's hearing loss was only minimally worse than other men his age with hearing loss due to presbycusis.  The Board finds that in considering the most probative evidence of record, bilateral hearing loss was not shown during service or within one year of discharge.  Bilateral hearing loss is not attributable to service.   

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The preponderance is against the Veteran's claim, and it must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


